FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 20, 2022

                                      No. 04-22-00076-CV

                          IN THE INTEREST OF J.R.R., A CHILD

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 20-2771-CV-C
                     Honorable Thomas Nathaniel Stuckey, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. Tex. R.
Jud. Admin. 6.2. The notice of appeal was filed on February 7, 2022. Therefore, this appeal
must be disposed of by August 6, 2022.

      Appellee’s brief was due April 18, 2022. On April 25, 2022, appellee filed an
unopposed motion requesting a twenty-day extension of time in which to file its brief. The
motion is GRANTED and appellee is ORDERED to file its brief no later than May 9, 2022.
FURTHER REQUESTS FOR AN EXTENSION OF TIME WILL NOT BE GRANTED.



                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court